 



Exhibit 10.16
THE PROGRESSIVE CORPORATION
2007 INFORMATION TECHNOLOGY INCENTIVE PLAN
1. The Progressive Corporation and its subsidiaries (“Progressive” or the
“Company”) have adopted The Progressive Corporation 2007 Information Technology
Incentive Plan (the “Plan”) as part of their overall compensation program for
employees assigned to the Company’s Information Technology Organization (“IT
Organization”).
2. There is a strong correlation between computer systems availability and the
economic performance of the Company. All three sales channels, customer service
and claims handling are dependent on electronic systems. When systems are down,
Progressive incurs lost productivity costs and, in some cases, may forfeit
revenue opportunities. The Plan is designed to incent employees within the IT
Organization to find creative ways to eliminate scheduled and unscheduled system
downtime, and shift the risk associated with technology changes away from times
when downtime is most costly to the business.
3. A significant aspect of the Plan is that it encourages continuous
improvement. Each year, the complexity of the Progressive computing environment
increases, as we introduce new applications and increasingly target systems to
the end consumer. The target payout for the Plan at a 1.0 Performance Factor
will be set at the amount of “up time points” earned the previous year (adjusted
proportionately for any change in the duration of the current Plan year). In
order to receive a payout above the target, the performance achieved needs to
exceed the previous year’s performance level (as so adjusted) in a more complex
environment. Plan years will coincide with Progressive’s fiscal years.
4. All regular employees of Progressive (including managers) who are assigned
primarily to the IT Organization are eligible to be selected for participation
in the Plan. The Chief Executive Officer, after consulting with the Chief Human
Resource Officer, (collectively, the “Designated Officers”) shall have the
authority to select Plan participants for any given Plan year.
5. Subject to Paragraph 10 below, annual payments under the Plan will be
determined by application of the following formula:
Annual IT Incentive Payment = Paid Earnings x Target Percentage x IT Performance
Factor.
     The Annual IT Incentive Payment payable to any participant with respect to
any given Plan year, as determined by such formula, will be adjusted by a
weighing factor, as described in Paragraph 10, and will not exceed $75,000.00.

6.   Paid Earnings for any Plan year means and include the following: regular,
used Earned Time Benefit, sick, holiday (excluding, for all

purposes hereunder, premium holiday pay for exempt employees), funeral and
overtime pay, and retroactive payments of any of the foregoing items, received
by the participant during the Plan year for work or services performed as an
officer or employee of Progressive.
     For purposes of the Plan, Paid Earnings shall exclude all other types of
compensation, including, without limitation, any short-term or long-term
disability payments made to the participant, the earnings replacement component
of any worker’s compensation award, payments from the discretionary cash fund or
any other bonus or incentive compensation awards, any dividend payments and any
unused Earned Time Benefit.

-1-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if at the end of the 24th pay period of a
Plan year, any Plan participant’s then current annual salary exceeds his or her
salary range maximum plus $105, then for purposes of computing his or her Annual
IT Incentive Payment under the Plan, his or her Paid Earnings shall be equal to
the sum of: (i) his or her regular, used Earned Time Benefit, sick, holiday and
funeral pay for each bi-weekly pay period during the Plan year, but not to
exceed 1/26th of his or her annual salary range maximum (as in effect as of the
end of the applicable pay period) for any such bi-weekly pay period; plus
(ii) the full amount of the following items, if any, received by such
participant during that Plan year: (a) overtime pay, and (b) retroactive
payments of regular, used Earned Time Benefit, sick, holiday, overtime and
funeral pay.
7. Target Percentages vary by position and shall be determined on an annual
basis by the Designated Officers.
8. In the discretion of the Designated Officers, participants in this Plan may
also participate in The Progressive Corporation 2007 Gainsharing Plan, or any
other incentive plan maintained by the Company, or any successor thereto.
9. The IT Performance Factor
     The IT Performance Factor is based on application availability and accuracy
measured on a point system, and may vary from 0 to 2.0. Points are awarded for
every day that production systems, both mainframe and client/server, are outage
free. If there is an outage in any production system, all of the points relating
to that application are lost for that day. Measured applications, measured
hours, outage definitions, point values and administrative guidelines will be
defined on an annual basis by or under the direction of the Designated Officers.
A Performance Matrix approved by the Designated Officers will assign a
Performance Score to various point levels that may be achieved.
     For 2007, and for each Plan year thereafter until otherwise determined by
the Designated Officers, the applicable Plan rules shall be as set forth in
Schedule I attached hereto.
     The best possible score in any given week is 10 points per application.
Attached hereto as Schedule II is the 2007 Performance Matrix with the breakdown
of scores and related outcomes. For 2007, a target of 1.00 will be achieved by
earning between 10,251 and 10,254 points out of a possible 10,920 points. The
Designated Officers will establish the applicable performance targets, the
Performance Scores that will be awarded for various point levels achieved and
the maximum potential points that may be earned and the resulting Performance
Score for subsequent Plan years.
10. If, for any Plan year, an employee has been selected to participate in both
the Plan and another incentive plan offered by the Company, then with respect to
such employee, the Annual IT Incentive Payment formula set forth in Paragraph 5
hereof will be appropriately adjusted by applying a weighting factor to reflect
the proportion of the employee’s total annual incentive opportunity that is
being provided by the Plan. The Designated Officers shall have full authority to
determine the incentive plan or plans in which any employee shall participate
during any plan year and, if an employee is selected to participate in more than
one plan, the weighting factor that will apply to each such plan.
11. Subject to Paragraph 12 below, no later than December 31 of each Plan year,
each participant will receive an initial payment in respect of his or her Annual
IT Incentive Payment for that Plan year equal to 75% of an amount calculated on
the basis of Paid Earnings for the first 24 pay periods of the Plan year,
estimated earnings for the remainder of the Plan year and performance data
through November of the Plan year. No later than February 15 of the following
year, each participant shall

-2-



--------------------------------------------------------------------------------



 



receive the balance of his or her Annual IT Incentive Payment, if any, for such
Plan year, based on his or her Paid Earnings and performance data for the entire
Plan year.
12. Unless otherwise determined by the Committee (as defined below), and except
as expressly provided herein, in order to be entitled to receive an Annual IT
Incentive Payment for any Plan year, the participant must be assigned to the IT
Organization and be an active employee of the Company on November 30 of that
Plan year (“Qualification Date”). Individuals who are hired on or after December
1 of any Plan year are not entitled to receive an Annual IT Incentive Payment
for that Plan year.
     Any participant who is on a leave of absence covered by the Family and
Medical Leave Act of 1993, personal leave of absence approved by the Company,
military leave or short or long-term disability on the Qualification Date with
respect to any Plan year will be entitled to receive an Annual IT Incentive
Payment for that Plan year, calculated as provided in Paragraphs 5 and 11 above
and based on the amount of Paid Earnings received by such participant for the
Plan year.
     Annual IT Incentive Payments will be net of any legally required deductions
for federal, state and local taxes and other items.
13. The right to any Annual IT Incentive Payment hereunder may not be sold,
transferred, assigned or encumbered by any participant. Nothing herein shall
prevent any participant’s interest hereunder from being subject to involuntary
attachment, levy or other legal process.
14. The Plan shall be administered by or under the direction of the Compensation
Committee of the Board of Directors of The Progressive Corporation
(“Committee”). The Committee shall have the authority to adopt, alter, modify,
amend and repeal such rules, guidelines, procedures and practices governing the
Plan as it shall, from time to time, in its sole discretion, deem advisable.
     The Committee shall have full authority to determine the manner in which
the Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder. All such interpretations and determinations shall be
final and binding on Progressive, all Plan participants and all other parties.
No such interpretation or determination shall be relied on as a precedent for
any similar action or decision.
     Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select participants in the Plan, interpret the provisions of the Plan,
waive any of the requirements specified herein and make determinations hereunder
and to establish, change or modify performance targets and measures) may be
exercised by the Designated Officers. In the event of a dispute or conflict, the
determination of the Committee will govern.
15. The Plan may be terminated, amended or revised, in whole or in part, at any
time and from time to time by the Committee, in its sole discretion.
16. The Plan will be unfunded and all payments due under the Plan shall be made
from Progressive’s general assets.
17. Nothing in the Plan shall be construed as conferring upon any person the
right to remain a participant in the Plan or to remain employed by Progressive,
nor shall the Plan limit Progressive’s right to discipline or discharge any of
its employees or change any of their job titles, duties or compensation.
18. The Company shall have the unrestricted right to set off against or recover
out of any Annual

-3-



--------------------------------------------------------------------------------



 



IT Incentive Payment or other sums owed to any participant under the Plan any
amounts owed by such participant to the Company.
19. This Plan supersedes any and all prior plans, agreements, understandings and
arrangements regarding bonuses or other cash incentive compensation payable to
participants by or due from Progressive and relating to the availability of
computer systems. Without limiting the generality of the foregoing, this Plan
supersedes and replaces The Progressive Corporation 2006 Information Technology
Incentive Plan (the “Prior Plan”), which is and shall be deemed to be terminated
as of December 29, 2006 (the “Prior Plan Termination Date”); provided, that any
bonuses or other sums earned and payable under the Prior Plan with respect to
any Plan year ended on or prior to the Prior Plan Termination Date shall be
unaffected by such termination and shall be paid to the appropriate participants
when and as provided thereunder.
20. This Plan is adopted, and is to be effective, as of December 30, 2006, which
is the commencement of Progressive’s 2007 fiscal year. This Plan shall be
effective for the 2007 Plan year (which coincides with Progressive’s 2007 fiscal
year) and for each Plan year thereafter unless and until terminated by the
Committee.
21. This Plan shall be interpreted and construed in accordance with the laws of
the State of Ohio.
Schedule I
Information Technology Incentive Plan
2007 Rules
1. System Measurements
The intent of this program is to ensure that incidents that have major business
impact are counted as an outage. An outage is defined as an event (excluding a
telecommunication failure) that prevents 100 or more customers from using an
application for more than 15 minutes. We define a customer as anyone who uses
our applications or is the recipient of output from our systems. Examples
include, but are not limited to: agents, policyholders, claimants, quote
requestors, body shop personnel, and internal users.
The measured hours are 24 hours a day, Monday through Saturday. All day Sunday
is measured with the exception of our weekly system maintenance window which is
from 3:30am until 8:00am EST and, also, one (1) Sunday a quarter from Midnight
to 8:00am EST.
Individual application outage clarifications will take precedent over these time
frames. See chart below:

-4-



--------------------------------------------------------------------------------



 



      System   Additional Outage Clarifications
Cash Disbursements (CDS)
  An outage is defined for Monday through Friday as anytime the system is not
available by 7 am. An exception would be any requested Saturday or Sunday access
requested by the system owner 24 hours in advance.
 
   
 
   
Claims MyCars
   
 
   
Claims Decision Point
   
 
   
Claims PACMan
   
 
   
Claims Web Tracker
   
 
   
ClaimStation
  An outage is defined as a claim representative’s inability to process claims
transactions. This would include the ability to log in, monitor and assign
claims, view current claim status, document next steps, make payments,
evaluation of current claim, and add/update claim data. As additional core
claims transactions are integrated into ClaimStation, they will be included six
months after country wide rollout of the new functionality in ClaimStation.
 
   
Commercial Auto (PRAT/WFC)

Connect
   
 
   
FAO
  An outage is defined as an agent’s inability to process transactions,
exclusive of quoting. Transactions included in the FAO outage calculation are
the highest volume transactions performed by agents. These vital business
transactions include logging into the website, making payments, making policy
changes, viewing/printing policy documents, and viewing policy, claims and
financial reports. An exception would be one (1) Sunday a month (Sunday before
Month End) from 3:30am until 5:30am EST.
 
   
Internet Special Lines
  An outage is defined as an event (excluding call routing licensing issues)
preventing quoting and/or selling. An exception would be one (1) Sunday a month
(Sunday before Month End) from 3:30am until 5:30am EST.
 
   
Internet Auto
  An outage is defined as an event (excluding call routing licensing issues)
preventing quoting and/or selling. An exception would be one (1) Sunday a month
(Sunday before Month End) from 3:30am until 5:30am EST.
 
   
Internet Comparison Rating
  An outage is defined as an event preventing quoting of both the Comparison and
Progressive rates and/or the selling of the Progressive rate, once the quote has
entered the Internet Comparison application. This excludes intentional DNQ (Do
Not Quote) situations for competitors driven by competitor eligibility rules and
call routing licensing issues. An exception would be one (1) Sunday a month
(Sunday before Month End) from 3:30am until 5:30am EST, and quarterly scheduled
extended Maintenance times.
 
   
Online Services
   
 
   
Ownership Work Bench (OWB)
   
 
   
Billing Systems
  An outage for the start of day is defined as anytime the POLARIS/ProBill
transactions are not available by 6:00am Monday through Saturday.
 
   
Policy Services Work Flow (POWR)
  An outage is defined as anytime their scanning system is totally unavailable
(both locations down) for more than 30 minutes excluding their daily batch
window between midnight and 4:00am EST.
 
   
ProRater Uploads
   

-5-



--------------------------------------------------------------------------------



 



      System   Additional Outage Clarifications
PROTEUS (Atlantic, Gulf,
Midwest, Pacific)
  An outage for start of day is defined as anytime the 30 minute back-up occurs
after 6:00am, or causes the application to be unavailable over 30 minutes.
 
   
Server Based Rating (SBR)
  An outage is defined as an event (excluding call routing licensing issues)
that prevents agents from quoting, selling and printing/e-mailing new policies
or prevents consumers from quoting or printing. An exception would be one
(1) Sunday a month (Sunday before Month End) from 3:30am until 5:30am EST.
 
   
Call Flow
  A call routing outage is defined as anytime 100 unique customers calls are not
successfully completed to Progressive (i.e., fast busy, non-working number
recording) within a 15 minute period due to a Progressive error.
 
   
Speech Self Service
  An outage is defined as an application or infrastructure event impacting 100
unique callers in a 15 minute period that prevents the application from
responding to calls, receiving menu transactions, or successfully completing a
requested transaction. Exceptions would include customer disconnects, call
recording failures, a 10 minute daily window between 2 a.m. — 4 a.m. for ProBill
file switching, and scheduled monthly and quarterly maintenance windows (monthly
from 3:30 — 8am EST and quarterly from midnight to 8:00am EST).

2. Customer Experience
An incident impacting 100 or more customers is defined as any of the following:

  •   The business issues an ACC, Letter, call-out, email, etc. because of an IT
related problem     •   E-mails are sent multiple times to the same person     •
  EFT (electronic fund transfers) incorrectly occur multiple times     •   Bills
are sent to the wrong person     •   Billing is incorrect by more than $1.00    
•   Documents are retransmitted (post office, fax or email) for any of the
conditions below:

  o   Print was incorrect     o   Forms were missing     o   Forms were sent in
error

  •   Policyholder personal information is compromised by sharing or sending
data to the wrong person or agent.

3. Availability of an Application.
There can be times when an application is available but a particular transaction
could be out of service or malfunctioning. For our measurement purposes, this
would typically be counted as an outage.
We recognize there could be an occasion where the unavailable transaction
represents insignificant lost functionality and may affect less than 100
customers. These transactions being unavailable would not be counted as an
outage.
4. Vendor Service Outages
Vendors are a critical component to our service delivery. We work with three
types of vendors, Transaction Service Vendors (Equifax, Choicepoint, Discover,
State MVR Centers, etc.), Infrastructure Vendors (IBM, Microsoft, Oracle, etc.),
and Hosting Vendors (Convergys). It is the responsibility of the appropriate I/T
group to manage and evaluate the quality of service received from these vendors.
For purposes of this program, service disruptions caused by a Transaction
Service Vendor or a Hosting Vendor site not being available, that is entirely a
vendor issue, will not be counted as an outage. However, we have several
arrangements for conversion to an alternate vendor or alternate vendor site

-6-



--------------------------------------------------------------------------------



 



during an outage. If we are unable to execute the conversion because of a
Progressive related issue, this would be counted as an outage.
For purposes of this program, service disruptions caused by an Infrastructure
Vendor will be counted as an outage.
5. Slow Response Time
Occasionally an application is available but the response time is poor. Slow
response time will not be counted as an outage.
6. Scheduled Maintenance
Occasionally, system or facility work needs to be performed that cannot be
completed during our normal maintenance hours (see rule #1 for maintenance
hours). In spite of this downtime being scheduled in advance with our customers,
it will be counted as an outage.
7. IT Performance and Customer Experience Point Values
IT Performance
Any day without an outage will be awarded the maximum number of points for that
day. Point values per day are weighted to correspond with the value to the
business based on the volume of transactions. The maximum number of points
earned per week is 10 points per application as defined in Rule#1. The point
value maximum, by day, is outlined in the following table:

                          Day   Points per Application   # of Applications  
Maximum Points Per Day
Monday
    2.0       21     42  
Tuesday
    2.0       21     42  
Wednesday
    1.5       21     31.5  
Thursday
    1.5       21     31.5  
Friday
    1.5       21     31.5  
Saturday
    1.0       21     21  
Sunday
    0.5       21     10.5  
Total
    10.0       21     210  

Point values will not be adjusted for holidays. In other words, if a holiday is
celebrated on a Monday it will be given a 2 point value.
IT Customer Experience
Outages that negatively affect customers will be assessed points from the
following scale, based on the number of customers impacted.

          Customers >   Customers <   Points
100
  9,999   5
10,000
  99,999   10
100,000
  ~   20

8. Communications of Status
On a daily basis, we will communicate any outage in the Morning Status Report
issued Monday through Friday by ETG. The outage will be highlighted in red.
Each Monday, IT Control will distribute to all IT staff, the “Weekly IT
Performance Report”, indicating the previous week’s results as well as the
annualized point factor. In addition, a monthly report with year-to-date
information will be distributed to all IT staff by the first Friday of the
fiscal month.

-7-



--------------------------------------------------------------------------------



 



9. Appeal Process
Anyone within the organization has the right to appeal an outage. All appeals
should be made by email to Ed Locker. Ed will ensure the appeal is presented in
the Post Mortem review of the incident. If the outage was misrepresented, a
reversal will be carried in the Weekly IT Performance Report and all associated
status reports.
If the outage requires a judgment call, it will be reviewed by David Krew, Tom
Cunningham, Chris Garson, and Molly Gessler who will act as the Ruling
Committee. All judgments made by the Ruling Committee are final.
10. Earned Points Chart for 2007
The attached 2007 Earned Points Chart correlates annual points earned to the IT
Performance Factor.
Schedule II
INFORMATION TECHNOLOGY INCENTIVE PLAN
2007 EARNED POINTS CHART

          ANNUAL POINTS EARNED       IT PERFORMANCE Minimum   Maximum   FACTOR 0
  9,827   0.00 9,828   9,831   0.01 9,832   9,836   0.02 9,837   9,840   0.03
9,841   9,844   0.04 9,845   9,848   0.05 9,849   9,853   0.06 9,854   9,857  
0.07 9,858   9,861   0.08 9,862   9,865   0.09 9,866   9,870   0.10 9,871  
9,874   0.11 9,875   9,878   0.12 9,879   9,883   0.13 9,884   9,887   0.14
9,888   9,891   0.15 9,892   9,895   0.16 9,896   9,900   0.17 9,901   9,904  
0.18 9,905   9,908   0.19 9,909   9,912   0.20

-8-



--------------------------------------------------------------------------------



 



          ANNUAL POINTS EARNED       IT PERFORMANCE Minimum   Maximum   FACTOR
9,913   9,917   0.21 9,918   9,921   0.22 9,922   9,925   0.23 9,926   9,929  
0.24 9,930   9,934   0.25 9,935   9,938   0.26 9,939   9,942   0.27 9,943  
9,947   0.28 9,948   9,951   0.29 9,952   9,955   0.30 9,956   9,959   0.31
9,960   9,964   0.32 9,965   9,968   0.33 9,969   9,972   0.34 9,973   9,976  
0.35 9,977   9,981   0.36 9,982   9,985   0.37 9,986   9,989   0.38 9,990  
9,994   0.39 9,995   9,998   0.40 9,999   10,002   0.41 10,003   10,006   0.42
10,007   10,011   0.43 10,012   10,015   0.44 10,016   10,019   0.45 10,020  
10,023   0.46 10,024   10,028   0.47 10,029   10,032   0.48 10,033   10,036  
0.49 10,037   10,041   0.50 10,042   10,045   0.51 10,046   10,049   0.52 10,050
  10,053   0.53 10,054   10,058   0.54 10,059   10,062   0.55 10,063   10,066  
0.56 10,067   10,070   0.57 10,071   10,075   0.58 10,076   10,079   0.59 10,080
  10,083   0.60 10,084   10,087   0.61 10,088   10,092   0.62 10,093   10,096  
0.63 10,097   10,100   0.64 10,101   10,105   0.65 10,106   10,109   0.66 10,110
  10,113   0.67 10,114   10,117   0.68 10,118   10,122   0.69

-9-



--------------------------------------------------------------------------------



 



          ANNUAL POINTS EARNED       IT PERFORMANCE Minimum   Maximum   FACTOR
10,123   10,126   0.70 10,127   10,130   0.71 10,131   10,134   0.72 10,135  
10,139   0.73 10,140   10,143   0.74 10,144   10,147   0.75 10,148   10,152  
0.76 10,153   10,156   0.77 10,157   10,160   0.78 10,161   10,164   0.79 10,165
  10,169   0.80 10,170   10,173   0.81 10,174   10,177   0.82 10,178   10,181  
0.83 10,182   10,186   0.84 10,187   10,190   0.85 10,191   10,194   0.86 10,195
  10,198   0.87 10,199   10,203   0.88 10,204   10,207   0.89 10,208   10,211  
0.90 10,212   10,216   0.91 10,217   10,220   0.92 10,221   10,224   0.93 10,225
  10,228   0.94 10,229   10,233   0.95 10,234   10,237   0.96 10,238   10,241  
0.97 10,242   10,245   0.98 10,246   10,250   0.99 10,251   10,254   1.00 10,255
  10,259   1.01 10,260   10,265   1.02 10,266   10,270   1.03 10,271   10,275  
1.04 10,276   10,280   1.05 10,281   10,286   1.06 10,287   10,291   1.07 10,292
  10,296   1.08 10,297   10,301   1.09 10,302   10,307   1.10 10,308   10,312  
1.11 10,313   10,317   1.12 10,318   10,323   1.13 10,324   10,328   1.14 10,329
  10,333   1.15 10,334   10,338   1.16 10,339   10,344   1.17 10,345   10,349  
1.18

-10-



--------------------------------------------------------------------------------



 



          ANNUAL POINTS EARNED       IT PERFORMANCE Minimum   Maximum   FACTOR
10,350   10,354   1.19 10,355   10,359   1.20 10,360   10,365   1.21 10,366  
10,370   1.22 10,371   10,375   1.23 10,376   10,380   1.24 10,381   10,386  
1.25 10,387   10,391   1.26 10,392   10,396   1.27 10,397   10,402   1.28 10,403
  10,407   1.29 10,408   10,412   1.30 10,413   10,417   1.31 10,418   10,423  
1.32 10,424   10,428   1.33 10,429   10,433   1.34 10,434   10,438   1.35 10,439
  10,444   1.36 10,445   10,449   1.37 10,450   10,454   1.38 10,455   10,460  
1.39 10,461   10,465   1.40 10,466   10,470   1.41 10,471   10,475   1.42 10,476
  10,481   1.43 10,482   10,486   1.44 10,487   10,491   1.45 10,492   10,496  
1.46 10,497   10,502   1.47 10,503   10,507   1.48 10,508   10,512   1.49 10,513
  10,518   1.50 10,519   10,523   1.51 10,524   10,528   1.52 10,529   10,533  
1.53 10,534   10,539   1.54 10,540   10,544   1.55 10,545   10,549   1.56 10,550
  10,554   1.57 10,555   10,560   1.58 10,561   10,565   1.59 10,566   10,570  
1.60 10,571   10,576   1.61 10,577   10,581   1.62 10,582   10,586   1.63 10,587
  10,591   1.64 10,592   10,597   1.65 10,598   10,602   1.66 10,603   10,607  
1.67

-11-



--------------------------------------------------------------------------------



 



          ANNUAL POINTS EARNED       IT PERFORMANCE Minimum   Maximum   FACTOR
10,608   10,612   1.68 10,613   10,618   1.69 10,619   10,623   1.70 10,624  
10,628   1.71 10,629   10,633   1.72 10,634   10,639   1.73 10,640   10,644  
1.74 10,645   10,649   1.75 10,650   10,655   1.76 10,656   10,660   1.77 10,661
  10,665   1.78 10,666   10,670   1.79 10,671   10,676   1.80 10,677   10,681  
1.81 10,682   10,686   1.82 10,687   10,691   1.83 10,692   10,697   1.84 10,698
  10,702   1.85 10,703   10,717   1.86 10,718   10,731   1.87 10,732   10,746  
1.88 10,747   10,760   1.89 10,761   10,775   1.90 10,776   10,789   1.91 10,790
  10,804   1.92 10,805   10,818   1.93 10,819   10,833   1.94 10,834   10,847  
1.95 10,848   10,862   1.96 10,863   10,876   1.97 10,877   10,891   1.98 10,892
  10,905   1.99 10,906   10,920   2.00

-12-